Order entered November 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01504-CV

                             IN RE RAMIRO CHAPA, Relator

                Original Proceeding from the 203rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F04-36350-P

                                          ORDER
                        Before Justices Moseley, Lang-Miers, and Evans

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

habeas corpus. We ORDER that relator bear the costs of this original proceeding.

       We DIRECT the Clerk to send a copy of the opinion and order to Ramiro Chapa, No.

84564-079, FCI Forrest City Medium, Federal Correctional Institution, P.O. Box 3000, Forrest

City, Arkansas 72336.

       We DIRECT the Clerk to send copies of relator’s petition, this Court’s opinion, and this

order to the Presiding Judge of the 203rd Judicial District Court and to Michael Casillas,

Appellate-Chief, Dallas County District Attorney’s Office.


                                                     /s/     DAVID EVANS
                                                             JUSTICE